DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/12/2019, 02/21/2020, 09/02/2020, and 09/18/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moritzhuber et al. (2010/0018434). Regarding claims 5 and 8, Moritzhuber discloses a method of operating a cable car system having at least two cable car stations (claim 1), a cable (1) running between the cable car stations, at least one cable car vehicle (3) moving along a transport path between the cable car stations, and at least one cable car support (figure 1) between the cable car stations for supporting the cable, the method comprising: determining respective moving positions of the at least one cable car vehicle along the transport path with at least one measuring device (7); transmitting the moving positions of the at least one cable car vehicle along the transport path to a control unit (claim 1) and processing and storing the moving positions in the control unit; inputting a corresponding signal into the control unit by way of an input unit that is situated on the at least one cable car support, notifying that maintenance or assembly work is being performed on the at least one cable car support (claim 9); controlling a drive for moving the at least one cable car vehicle by way of the control unit when the cable car vehicle approaches the at least one cable car support, to cause the cable car vehicle to move at a speed that is greatly reduced in comparison with an operating speed or is stopped in a region of the cable car support (claim 20); [claim 6] see para. 15; [claim 7] see para. 15; [claim 9] inherent; [claim 10] see claims 1, 9, and 20; [claim 11] see para. 17; [claim 12] see figure 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason C Smith/Primary Examiner, Art Unit 3617